DISSENTING OPINION
O’CONNOR, Member,
March 28,2006 — The undersigned respectfully dissents from the report and recommendation of the majority in this matter.
While the facts set forth by the majority are accurate, a few more telling aspects of the respondent’s character were ignored. Mr. Cutruzzula agreed to pay another lawyer $5,000 to represent Mr. Montalvo but only paid *322him $3,000. In addition Mr. Cutruzzula asked if he could make partial payments and then decided on his own it was acceptable after being told to contact the Disciplinary Board.
Mr. Cutruzzula knew of the private reprimand to be administered but ignored it and decided not to attend. Notice was received by him of the hearing and once again, he elected not to notify the board he would not attend, choosing instead to just not show up.
Here we have an attorney in a neighboring state who requested permission to appear in the Commonwealth. After permission was granted, the respondent violated 11 of our rules.
A review of the record finds little mitigating evidence other than that respondent has no prior record with us.
Mr. Cutruzzula appears to believe he can ignore our rules and regulations, pay back the money he was ordered to pay and get off without having to apply for reinstatement. I disagree.
No good reasons were set forth why the respondent violated the rules and then chose to ignore our disciplinary system. The actions of Mr. Cutruzzula appear to be more indicative of his desire to do as he feels and not follow the regulations. He kept money he did not deserve, failed to pay another lawyer for services rendered, was not honest about the facts and ignored the board and Hearing Committee. This man gives lawyers a bad name and should be forced to reapply for admission before being allowed to practice law in the Commonwealth.
It is respectfully submitted a more proper recommendation is a 15-month suspension.
*323Board Members Saidis, Newman and Gephart join in this dissenting opinion.
ORDER
And now, June 14, 2006, upon consideration of the report and recommendations of the Disciplinary Board and dissenting opinion dated March 28, 2006, it is hereby ordered that Francis S. Cutruzzula be and he is suspended from the practice of law in this Commonwealth for a period of one year and one day, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.